           15-10940-tmd Doc#370 Filed 10/05/20 Entered 10/05/20 08:10:48 Pg 1 of 1




       IT IS HEREBY ADJUDGED and DECREED that the
       below described is SO ORDERED.


       Dated: October 04, 2020.

                                                                       __________________________________
                                                                                 TONY M. DAVIS
                                                                       UNITED STATES BANKRUPTCY JUDGE
       __________________________________________________________________

                              UNITED STATES BANKRUPTCY COURT
                                     Western District of Texas
                                        AUSTIN Division
IN RE: BullionDirect, Inc. , Debtor(s)                                         Case No.: 15−10940−tmd




                                   ORDER DENYING PAYMENT
                                OF A DIVIDEND UNCLAIMED FUNDS
On this date came on for consideration the Application for Payment Of A Dividend From Unclaimed Funds by:

                   NAME:                           GIRISH VAZZALWAR
                   ADDRESS:                        4426 ANGELICO LN
                                                   ROUND ROCK, TX 78681


Claimant, for payment of a dividend from unclaimed funds in the amount of $.

The court orders the application be DENIED for the following reason(s):

    1. There are no monies being held for this Claimant.

    2. Monies have already been disbursed.
                                                     Date funds were paid:
                                                     Per court order signed:
                                                     Schedule Number:
                                                     Paid to:
    3. Money amount being claimed for distribution is different than the financial records reflect.

    4. Other: No amount is being claimed on the notarized application.
                                                        ###
